DETAILED ACTION
Claims 1-23 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Dreznes (Reg. No. 59965) on June 10, 2022.
The application has been amended as follows: 

1.	(Currently amended) A method comprising:
receiving a user request to initiate a process to create a verified claim comprising information to identify a user of the electronic device;
receiving user input comprising the information to identify the user for the verified claim;
transmitting, to a server, a request for the verified claim, the request comprising the information to identify the user and the request being specific to the electronic device;
receiving [[a ]]the verified claim comprising the information to identify [[a ]]the user of [[a ]]the device, the verified claim being signed by [[a ]]the server based on verification of the information by an identity verification provider separate from the server, the verified claim being specific to a hardware reference key of the device;
sending, to a service provider, a request for a service provided by the service provider;
receiving, from the service provider and in response to the sending, a request for the verified claim;
sending, in response to the receiving and in conjunction with a user authentication, the verified claim to the service provider; and
receiving the service from the service provider based at least in part on at least one of: an attestation by the server that the verified claim is valid, or transmission of a signed nonce to the service provider in conjunction with sending the verified claim.

2.	(Currently amended) The method of claim 1, wherein the verified claim is further specific to 

3.	(Currently amended) The method of claim 1, 
generating the hardware reference key in association with a hardware component of the device


4.	(Currently amended) The method of claim 1, 

5.	(Original) The method of claim 4, wherein the request for the verified claim comprises a nonce, the method further comprising:
signing the nonce with the private key; and
sending the signed nonce with the verified claim to the service provider.

6.	(Original) The method of claim 1, further comprising:
sending, to a second service provider, a request for a second service provided by the second service provider;
receiving, from the second service provider and in response to sending the request for the second service, a second request for the verified claim; and
sending, in response to receiving the second request, the verified claim to the second service provider.

7.	(Original) The method of claim 1, wherein the server is configured to generate the verified claim as part of a digital identity enrollment process, and
wherein the identity verification provider is a trusted service for verifying the information to identify the user.

8.	(Original) The method of claim 1, wherein the verified claim is a composite claim, and
wherein the server is configured to generate the composite claim based on verification of the information by the identity verification provider and at least one second identity verification provider.

9.	(Previously presented) The method of claim 1, further comprising:
receiving, from the service provider and in response to the sending the verified claim, an identity certificate for sending to the service provider with respect to subsequent authentication with the service provider.

10.	(Previously presented) The method of claim 9, wherein the information to identity the user is provided based on a workflow associated with the service provider, the workflow specifying a biometric authentication requirement for authenticating the user, the method further comprising:
authenticating the user via based on the biometric authentication requirement prior to sending the identity certificate to the service provider.

11.	(Original) The method of claim 1, wherein the verified claim corresponds to a Merkle tree with nodes storing data fields corresponding to the information to identify the user.

12.	(Original) The method of claim 11, wherein the Merkle tree is configured for selective sharing of the data fields based on the nodes.

13.	(Original) The method of claim 1, further comprising:
sending, to the server, a request to register for sharing the verified claim;
receiving, from the server, an attestation that the verified claim is valid; and
sending, to the service provider, an indication of the attestation.

14. 	(Currently amended) A device, comprising:
at least one processor; and
a memory including instructions that, when executed by the at least one processor, cause the at least one processor to:
receive a user request to initiate a process to create a verified claim comprising information to identify a user of the device;
receive user input comprising the information to identify the user for the verified claim;
transmit, to a server, a request for the verified claim, the request comprising the information to identify the user and the request being specific to the device;
receive [[a ]]the verified claim comprising the information to identify [[a ]]the user of [[a ]]the device, the verified claim being a digital certificate signed by [[a ]]the server based on verification of the information by an identity verification provider that is separate from the server, the verified claim being associated with a hardware reference key of the device;
send, to a service provider, a request for a service provided by the service provider;
receive, from the service provider and in response to the sending, a request for the verified claim;
send, in response to the receiving and in conjunction with a user authentication, the verified claim to the service provider; and
receive the service from the service provider based at least in part on at least one of: an attestation by the server that the verified claim is valid, or transmission of a signed nonce to the service provider in conjunction with sending the verified claim.

15.	(Currently amended) The device of claim 14, wherein the verified claim is further associated with 

16.	(Currently amended) The device of claim 14, 
generate the hardware reference key in association with a hardware component of the device


17.	(Currently amended) The device of claim 14, 

18.	(Original) The device of claim 17, wherein the request for the verified claim comprises a nonce, the instructions further causing the at least one processor to:
sign the nonce with the private key; and
send the signed nonce with the verified claim to the service provider.

19.	(Original) The device of claim 14, wherein the instructions further cause the at least one processor to:
receiving a second verified claim comprising second information to identify the user of the device, the second verified claim being signed by the server based on verification of the information by a second identity verification provider separate from the server, the second verified claim being specific to the device;
sending, to a second service provider, a request for a service provided by the second service provider;
receiving, from the second service provider and in response to the sending, a request for the second verified claim; and
sending, in response to the receiving, the second verified claim to the second service provider,
wherein the verified claim is different than the second verified claim, and
wherein the service provider is different than the second service provider.	

20. 	(Currently amended) A system comprising:
an electronic device configured to:
receive a user request to initiate a process to create a verified claim comprising information to identify a user of the electronic device, the verified claim being associated with a hardware reference key of the electronic device;
receive user input comprising the information to identify the user for the verified claim; and
transmit, to a server, a request for the verified claim, the request comprising the information to identify the user and the request being specific to the electronic device; and
the server configured to:
transmit, to an identity verification provider separate from the server, a request to verify the information to identify the user;
receive, from the identity verification provider, a verification of the information to identify the user; and
provide the verified claim to the electronic device,
wherein the verified claim is usable by the electronic device to receive, in conjunction with a user authentication, service from a service provider, based on at least one of: an attestation by the server that the verified claim is valid, or a transmission of the verified claim and a signed nonce from the electronic device to the service provider.

21.	(Previously presented) The system of claim 20, wherein the information to identify the user comprises at least two data items and the identity verification provider is configured to verify that the at least two data items correspond to the user based on verification information obtained from a third party source separate from the electronic device.

22.	(Previously presented) The system of claim 21, wherein the at least two data items comprise at least a name of a user and a postal address of a user.

23.	(Previously presented) The system of claim 20, wherein the verified claim is usable by the electronic device to receive the service from the service provider based on the transmission of the verified claim and the signed nonce from the electronic device to the service provider.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “receiving a user request to initiate a process to create a verified claim comprising information to identify a user of the electronic device; receiving user input comprising the information to identify the user for the verified claim; transmitting, to a server, a request for the verified claim, the request comprising the information to identify the user and the request being specific to the electronic device; receiving the verified claim comprising the information to identify the user of the device, the verified claim being signed by the server based on verification of the information by an identity verification provider separate from the server, the verified claim being specific to a hardware reference key of the device; sending, to a service provider, a request for a service provided by the service provider; receiving, from the service provider and in response to the sending, a request for the verified claim; sending, in response to the receiving and in conjunction with a user authentication, the verified claim to the service provider; and receiving the service from the service provider based at least in part on at least one of: an attestation by the server that the verified claim is valid, or transmission of a signed nonce to the service provider in conjunction with sending the verified claim". 
The following is considered to be the closest prior art of record:
Lee (US 2016/0365984) – teaches adding user information to a certificate and signing the certificate.
Song (US 2009/0235068) – teaches sending a signed request for a certificate.
Brown (US 2019/0140844) – teaches certificate using user identity when requesting a service from the service provider.
Bhargav-Spantzel (US 2018/0183586) – teaches authentication factors in enrollment and attestation of validation.
Frei (US 2016/0142409) – teaches generating a user token based on a nonce.
Rykowski (US 2016/0366119) – teaches the user receiving a token from the service provider and later authenticating with the service provider using the token.
Uhr (US 2018/0294977) – teaches the certificate managing server determining validity of a certificate based on user information sent from an authentication requesting server.
Tabuki (US 5987232) – teaches an application server requesting user data, an application client sending the user data to the application server, the application server sends the user data to a verification server, the verification server verifies the user data and sends a verification result to the application server, and the application server responds to the application client based on the verification result to grant or deny access.
Lakhani (US 2018/0332033) – teaches an identity verification provider system.
Atwood (US 2019/0363886) – teaches an identity verification system using nonces transmitted between devices.
Smith (US 2021/0065267) – teaches a user sending their information to a validator to receive attestation and storing the attestation on a blockchain.
Kruse (US 10243945) – teaches a user sending their information to a validator to receive attestation and the user giving the attestation to a service provider to gain access. 
However, the concept of performing identity verification to provide access to a service by a service provider as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-23 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498